

Exhibit 10.4

AUTOBYTEL INC.
Inducement Stock Option Award Agreement
(Non-Qualified Performance-Based Stock Options)


THESE OPTIONS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED ("SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY REASONABLE UNCERTAINTY OR GOOD FAITH  DISAGREEMENT BETWEEN THE COMPANY
AND OPTIONEE AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN OPTIONEE SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS, SELECTED BY OPTIONEE AND REASONABLY SATISFACTORY TO THE COMPANY) IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS.
This Inducement Stock Option Award Agreement ("Agreement") is entered into
effective as of the Grant Date set forth on the signature page to this Agreement
("Grant Date") by and between Autobytel Inc., a Delaware corporation
("Company"), and the person set forth as Optionee on the signature page hereto
("Optionee").
Optionee has not previously been an employee or director of the Company.  The
Company has determined to offer employment to Optionee, and as an inducement
material to Optionee's decision to accept such employment offer, the Company
determined to grant Optionee the Options under the terms and conditions set
forth herein.
This Agreement and the stock options granted hereby have not been granted
pursuant to the Company's 2010 Equity Incentive Plan ("Plan"), but certain
capitalized identified herein and not defined herein shall have the same
meanings as defined in the Plan.
1.
Grant of Options.  Subject to Optionee's commencement of employment with the
Company, the Company hereby grants to Optionee non-qualified stock options
("Options") to purchase the number of shares of common stock of the Company, par
value $0.001 per share, set forth on the signature page to this Agreement
("Shares"), at the exercise price per Share set forth on the signature page to
this Agreement ("Exercise Price").  The Options are not intended to qualify as
incentive stock options under Section 422 of the Code (as such term is defined
in the Plan).

--------------------------------------------------------------------------------

 
 
 



2.
Term of Option.  Unless the Options terminate earlier pursuant to the provisions
of this Agreement, the Options shall expire on the seventh (7th) anniversary of
the Grant Date ("Option Expiration Date").

3.
Vesting.  The Options shall become vested and exercisable in accordance with the
vesting schedule attached hereto as Exhibit A and incorporated herein by
reference ("Vesting Schedule").

4.
Exercise of Options.

(a)            Manner of Exercise.  To the extent vested, the Options may be
exercised, in whole or in part, by delivering written notice to the Company in
accordance with Section 8(f) of the Plan in such form as the Company may require
from time to time, or at the direction of the Company, through the procedures
established with the Company's third party option administration service.  Such
notice shall specify the number of Shares subject to the Options as to which the
Options are being exercised and shall be accompanied by full payment of the
Exercise Price of such Shares in a manner permitted under the terms of Section
5.5 of the Plan (as if these Options had been granted under the Plan) (including
same day sales through a broker), except that payment in whole or in part in a
manner set forth in clauses (ii), (iii) or (iv) of Section 5.5(b) of the Plan
(as if these Options had been granted under the Plan), may only be made with the
consent of the Committee (as such term is defined in the Plan).  The Options may
be exercised only in multiples of whole Shares, and no fractional Shares shall
be issued.
(b)            Issuance of Shares.  Upon exercise of the Options and payment of
the Exercise Price for the Shares as to which the Options are exercised and
satisfaction of all applicable tax withholding requirements, the Company shall
issue to Optionee the applicable number of Shares in the form of fully paid and
nonassessable Shares.
(c)            Withholding.  No Shares will be issued on exercise of the Options
unless and until Optionee pays to the Company, or makes satisfactory
arrangements with the Company for payment of, any federal, state, local or
foreign taxes required by law to be withheld in respect of the exercise of the
Options.  Optionee hereby agrees that the Company may withhold from Optionee's
wages or other remuneration the applicable taxes.  At the discretion of the
Company, the applicable taxes may be withheld in kind from the Shares otherwise
deliverable to Optionee on exercise of the Options, up to Optionee's minimum
required withholding rate or such other rate determined by the Committee that
will not trigger a negative accounting impact.
(d)            Compliance with Securities Trading Policy.  Shares issued upon
exercise of the Options may only be sold, pledged or otherwise transferred in
compliance with the Company's securities trading policies generally applicable
to officers, directors or employees of the Company as long as Optionee is
subject to such securities trading policy.
(e)            Limitation on Number of Resales or Transfers of Shares.  The
number of Shares that may be resold or transferred to the public or through any
public securities trading market at any time may not exceed (i) for any one sale
or transfer order, twenty-five percent (25%) of the Average Daily Volume; and
(ii) for all sales or transfer volume in any calendar

--------------------------------------------------------------------------------

 
 



week, twenty-five percent (25%) of the Weekly Volume.  For purposes of this
Section 4(e), (i) "Average Daily Volume" will be determined once at the
beginning of each calendar quarter for application during such quarter based on
an averaging of the daily volume of sales of Company Common Stock as reported by
The NASDAQ Capital Market (provided that if the Company's Common Stock is not
then listed on The NASDAQ Capital Market, as reported by such trading market on
which the Common Stock is traded) for each trading day over the 90-trading day
period preceding such determination; and (ii) "Average Weekly Volume" is
calculated by multiplying the Average Daily Volume by the number of trading days
in the calendar week preceding the proposed sale or transfer of Shares.
5.
Option Termination and Other Provisions.

(a)            Termination Upon Expiration of Option Term.  The Options shall
terminate and expire in their entirety on the Option Expiration Date.  In no
event may Optionee exercise the Options after the Option Expiration Date, even
if the application of another provision of this Section 5 may result in an
extension of the exercise period for the Options beyond the Option Expiration
Date.
(b)            Termination of Employment.
(i)            Termination of Employment Other Than Due to Death, Disability or
Cause.
(1)            Termination of Employment On or After Determination of Vesting
Eligible Performance Options.  In the event of a termination of Optionee's
employment by the Company without Cause or by Optionee for Good Reason on or
after the date that the Vesting Eligible Performance Options (as defined in the
Vesting Schedule) are determined ("Vesting Eligible Performance Options
Determination Date"), the provisions of this Section 5(b)(i)(1) shall apply
rather than Section 5(b)(i)(2).  Any unvested portion of the Vesting Eligible
Performance Options shall become immediately and fully vested as of the date of
such termination of employment without Cause or for Good Reason.  Optionee may
exercise the vested portion of the Vesting Eligible Performance Options for a
period of ninety (90) days (but in no event later than the Option Expiration
Date) following the date of any such termination of Optionee's employment with
the Company either by Optionee or the Company, other than in the event of a
termination of Optionee's employment by the Company for Cause or by reason of
Optionee's death or Disability.  To the extent Optionee is not entitled to
exercise the Options at the date of termination of employment, or if Optionee
does not exercise the Options within the time specified in this Agreement for
post-termination of employment exercises of the Options, the Options shall
terminate.  For purposes of this Agreement, the terms "Cause" and "Good
Reason" shall have the meanings ascribed to them in that certain Severance
Benefits Agreement identified on the signature page to this Agreement
("Severance Agreement").
(2)            Termination of Employment Prior to Determination of Vesting
Eligible Performance Options.  In the event of a termination of Optionee's
employment by the Company without Cause or by Optionee for Good Reason before
the Vesting Eligible Performance Options Determination Date, the provisions of
this Section 5(b)(i)(2) shall apply rather than Section 5(b)(i)(1).  Unless
otherwise, expired, terminated, forfeited or cancelled prior to the Vesting
Eligible Performance Options Determination Date in accordance with this
Agreement, no Options shall expire or be cancelled or terminated, nor may any
Options be

--------------------------------------------------------------------------------

 
 
 



exercised until such time as the Vesting Eligible Performance Options are
determined.  Once the Vesting Eligible Performance Options are determined, any
unvested portion of the Vesting Eligible Performance Options shall become
immediately and fully vested as of the Vesting Eligible Performance Options
Determination Date.  Optionee may exercise the vested portion of the Vesting
Eligible Performance Options for a period of ninety (90) days (but in no event
later than the Option Expiration Date) following the Vesting Eligible
Performance Options Determination Date.  To the extent Optionee does not
exercise the Options within the time specified in this Agreement for
post-termination of employment exercises of the Options, the Options shall
terminate.
(ii)            Termination of Employment for Cause.  Upon the termination of
Optionee's employment by the Company for Cause, unless the Options have been
earlier terminated, cancelled, expired or forfeited, the Options (whether vested
or not) shall immediately terminate and be cancelled in their entirety and shall
thereafter not be exercisable to any extent whatsoever; provided that the
Company, in its discretion, may, by written notice to Optionee given as of the
date of termination, authorize Optionee to exercise any vested portion of the
Options for a period of up to thirty (30) days following Optionee's termination
of employment for Cause, provided that in no event may Optionee exercise the
Options after the Option Expiration Date.
                          (iii)            Termination of Optionee's Employment
By Reason of Optionee's Death.  In the event Optionee's employment is terminated
by reason of Optionee's death, the Options, to the extent vested as of the date
of termination, may be exercised at any time within twelve (12) months following
the date of termination (but in no event later than the Option Expiration Date)
by Optionee's executor or personal representative or the person to whom the
Options shall have been transferred by will or the laws of descent and
distribution, but only to the extent Optionee could exercise the Options at the
date of termination.
(iv)            Termination of Optionee's Employment By Reason of Optionee's
Disability.  In the event that Optionee ceases to be an employee by reason of
Optionee's Disability, unless the Options have been earlier terminated,
cancelled, expired or forfeited, Optionee (or Optionee's attorney-in-fact,
conservator or other representative on behalf of Optionee) may, but only within
twelve (12) months from the date of such termination of employment (but in no
event later than the Option Expiration Date), exercise the Options to the extent
Optionee was otherwise entitled to exercise the Options at the date of such
termination of employment.  For purposes of this Agreement, "Disability" shall
mean Optionee's becoming "permanently and totally disabled" within the meaning
of Section 22(e)(3) of the Code or as otherwise determined by the Committee in
its discretion.  The Committee may require such proof of Disability as the
Committee in its sole and absolute discretion deems appropriate, and the
Committee's determination as to whether Optionee has incurred a Disability shall
be final and binding on all parties concerned.
(c)            Change in Control.  In the event of a Change in Control (as such
term is defined in the Plan), the effect of the Change in Control on the Options
shall be determined by the applicable provisions of the Plan (including, without
limitation, Article 11 of the Plan) (as if the Options had been granted under
the Plan), provided that (i) to the extent the Options are assumed or
substituted for in connection with the Change in Control, or the Company is the
ultimate parent corporation upon the consummation of the Change in Control and
the Company continues the Options, the Options will vest and become fully
exercisable in accordance with

--------------------------------------------------------------------------------

 
 



clause (i) of Section 11.2(a) of the Plan (as if the Options had been granted
under the Plan), only if within twelve (12) months following the date of the
Change in Control Optionee's employment is terminated by the Company or a
Subsidiary (or the successor company or a subsidiary or parent thereof) without
Cause; and (ii) any portion of the Options which vests and becomes exercisable
pursuant to Section 11.2(b) of the Plan (as if the Options had been granted
under the Plan), as a result of such Change in Control will (1) vest and become
exercisable on the day prior to the date of the Change in Control if Optionee is
then employed by the Company or a Subsidiary and (2) terminate on the date of
the Change in Control.  Notwithstanding the foregoing, if on the date of the
Change in Control the Fair Market Value (as such term is defined in the Plan) of
one (1) Share is less than the Exercise Price per Share, then the Options shall
terminate as of the date of the Change in Control except as otherwise determined
by the Committee.
(d)            Extension of Exercise Period.  Notwithstanding any provisions of
this Section 5 to the contrary, if exercise of the Options following termination
of employment or service during the time period set forth in the applicable
paragraph or sale during such period of the Shares acquired on exercise would
violate any of the provisions of the federal securities laws (or any Company
policy related thereto), the time period to exercise the Options shall be
extended until the later of (i) forty-five (45) days after the date that the
exercise of the Options or sale of the Shares acquired on exercise would not be
a violation of the federal securities laws (or a related Company policy), or
(ii) the end of the applicable time period based on the applicable reason for
the termination of employment as set forth in this Section 5; provided, however,
that in no event shall the exercisability of the Options be extended beyond the
Option Expiration Date.
(e)            Adjustments.  The number of Options may be subject to adjustment
as provided in Section 12.2 of the Plan (as if the Options had been granted
under the Plan).
(f)            Forfeiture upon Engaging in Detrimental Activities.  If, at any
time within the twelve (12) months after (i) Optionee exercises any portion of
the Options; or (ii) the effective date of any termination of Optionee's
employment by the Company or by Optionee for any reason, Optionee engages in, or
is determined by the Committee in its sole discretion to have engaged in, any
(i) material breach of any non-competition, non-solicitation, non-disclosure or
settlement or release covenant or agreement with the Company or any Subsidiary;
(ii) activities during the course of Optionee's employment with the Company or
any Subsidiary constituting fraud, embezzlement, theft or dishonesty; or (iii)
activity that is otherwise in conflict with. or adverse or detrimental to the
interests of the Company or any Subsidiary, then (x) the Options shall terminate
effective as of the date on which Optionee engaged in or engages in that
activity or conduct, unless terminated sooner pursuant to the provisions of this
Agreement, and (y) the amount of any gain realized by Optionee from exercising
all or a portion of the Options at any time following the date that Optionee
engaged in any such activity or conduct, as determined as of the time of
exercise, shall be forfeited by Optionee and shall be paid by Optionee to the
Company, and recoverable by the Company, within sixty (60) days following such
termination date of the Options.  For purposes of the foregoing, the following
will be deemed to be activities in conflict with or adverse or detrimental to
the interests of the Company or any Subsidiary:  (i) Optionee's conviction of,
or pleading guilty or nolo contendre to any misdemeanor involving moral
turpitude or any felony, the underlying events of which related to Optionee's
employment with the Company; (ii) knowingly engaged or aided in any act or
transaction by the Company or a Subsidiary that results in the imposition of
criminal, civil or administrative penalties against the

--------------------------------------------------------------------------------

 
 
 



Company or any Subsidiary; or (iii) misconduct during the course of Optionee's
employment by the Company or any Subsidiary that results in an accounting
restatement by the Company due to material noncompliance with any financial
reporting requirement under applicable securities laws, whether such restatement
occurs during or after Optionee's employment by the Company or any Subsidiary.
(g)            Reservation of Committee Discretion to Accelerate Option Vesting
and Extend Option Exercise Window.  The Committee reserves the right, in its
sole and absolute discretion, to accelerate the vesting of the Options and to
extend the exercise window for Options that have vested (either in accordance
with the terms of this Agreement or by discretionary acceleration by the
Committee) under circumstances not otherwise covered by the foregoing provisions
of this Section 5; provided that in no event may the Committee extend the
exercise period for Options beyond the Option Expiration Date.  The Committee is
under no obligation to exercise any such discretion and may or may not exercise
such discretion on a case-by-case basis.
6.
Non-Registered Option and Shares.

(a)            Optionee hereby acknowledges that the Options and any Shares that
may be acquired upon exercise of the Options pursuant hereto are, as of the date
hereof, not registered:  (i) under the Securities Act of 1933, as amended
("Securities Act"), on the ground that the issuance of the Options and the
underlying shares is exempt from registration under Section 4(2) of the
Securities Act as not involving any public offering or, with respect to Options,
because the grant of the Options alone may not constitute an offer or sale of a
security under the Securities Act until such time as the Options are exercised
or exercisable or (ii) under any applicable state securities law because the
grant of the Options does not involve any public offering or is otherwise exempt
under applicable state securities laws, and (iii) that the Company's reliance on
the Section 4(2) exemption of the Securities Act and under applicable state
securities laws is predicated in part on the representations hereby made to the
Company by Optionee. Optionee represents and warrants that Optionee is acquiring
the Options and will acquire the Shares for investment for Optionee's own
account, with no present intention of reselling or otherwise distributing the
same.
(b)            If, at the time of issuance of shares upon exercise of the
Options, no registration statement is in effect with respect to such shares
under applicable provisions of the Securities Act and other applicable
securities laws, Optionee hereby agrees that Optionee will not sell, transfer,
offer, pledge or hypothecate all or any part of the shares unless and until
Optionee shall first have given notice to the Company describing such sale,
transfer, offer, pledge or hypothecation and there shall be available exemptions
from such registration requirements that exist.  Should there be any reasonable
uncertainty or good faith disagreement between the Company and Optionee as to
the availability of such exemptions, then Optionee shall be required to deliver
to the Company (1) an opinion of counsel (skilled in securities matters,
selected by Optionee and reasonably satisfactory to the Company) in form and
substance satisfactory to the Company to the effect that such offer, sale,
transfer, pledge or hypothecation is in compliance with an available exemption
under the Securities Act and other applicable securities laws, or (2) an
interpretative letter from the Securities and Exchange Commission to the effect
that no enforcement action will be recommended if the proposed offer, sale,
transfer, pledge or hypothecation is made without registration under the
Securities Act.  The Company may at its election require that Optionee provide
the Company with written reconfirmation of

--------------------------------------------------------------------------------

 
 



Optionee's investment intent as set forth in Section 6(a) with respect to the
shares. The shares issued upon exercise of the Options shall bear a legend
reading substantially as follows:
"THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED ("SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.  SHOULD THERE
BE ANY REASONABLE UNCERTAINTY OR GOOD FAITH DISAGREEMENT BETWEEN THE COMPANY AND
OPTIONEE AS TO THE AVAILABILITY OF SUCH EXEMPTIONS, THEN OPTIONEE SHALL BE
REQUIRED TO DELIVER TO THE COMPANY AN OPINION OF COUNSEL (SKILLED IN SECURITIES
MATTERS, SELECTED BY OPTIONEE AND REASONABLY SATISFACTORY TO THE COMPANY) IN
FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION
UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS."
(c)            The exercise of the Option and the issuance of the Shares upon
such exercise shall be subject to compliance by the Company and Optionee with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange or securities trading market on which the
Shares may be listed for trading at the end of such exercise and issuance.
(d)            The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Shares pursuant to the Options shall relieve the
Company of any liability with respect to the nonissuance or sale of the Shares
as to which such approval shall not have been obtained.  However, the Company
shall use its best efforts to obtain all such applicable approvals.


7.            Miscellaneous.
(a)            No Rights of Stockholder.  Optionee shall not have any of the
rights of a stockholder with respect to the Shares subject to this Agreement
until such Shares have been issued upon the due exercise of the Options.
(b)            Nontransferability of Options.  The Options shall be
nontransferable or assignable except to the extent expressly provided in the
Plan (as if the Options had been granted under the Plan).  Notwithstanding the
foregoing, Optionee may by delivering written notice to the Company in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of Optionee's death, shall thereafter be entitled to exercise
the Options.  This Agreement is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.

--------------------------------------------------------------------------------

 



(c)            Severability.  If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.
(d)            Governing Law, Jurisdiction and Venue.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
other than its conflict of laws principles.  The parties agree that in the event
that any suit or proceeding is brought in connection with this Agreement, such
suit or proceeding shall be brought in the state or federal courts located in
New Castle County, Delaware, and the parties shall submit to the exclusive
jurisdiction of such courts and waive any and all jurisdictional, venue and
inconvenient forum objections to such courts.
(e)            Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
(f)            Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid.  Notice by mail shall
be deemed delivered on the date on which it is postmarked.
Notices to the Company should be addressed to:
Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA  92612-1400
Attention:  General Counsel
Notices to Optionee should be addressed to Optionee at Optionee's address as it
appears on the Company's records.
The Company or Optionee may by writing to the other party designate a different
address for notices.  If the receiving party consents in advance, notice may be
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties.  Such notices shall be deemed
delivered when received.
(g)            Agreement Not an Employment Contract.  This Agreement is not an
employment or service contract, and nothing in this Agreement or in the granting
of the Options shall be deemed to create in any way whatsoever any obligation on
Optionee's part to continue as an employee of the Company or any Subsidiary or
on the part of the Company or any Subsidiary to continue Optionee's employment
or service as an employee.
(h)            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement but all of
which, taken together, shall constitute one and the same Agreement binding on
the parties hereto.  The signature of any party hereto to any counterpart hereof
shall be deemed a signature to, and may be appended to, any other counterpart
hereof.

--------------------------------------------------------------------------------

 
 
 
 



(i)            Administration.  The Committee shall have the power to interpret
this Agreement and to adopt such rules for the administration, interpretation
and application of this Agreement as are consistent with this Agreement and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee (including determinations as to the
calculation, satisfaction or achievement of performance-based vesting
requirements, if any, to which the Options are subject) shall be final and
binding upon Optionee, the Company and all other interested persons.  No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Agreement.
(j)            No Impairment of Rights.  This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of the business or
assets.
(k)            Entire Agreement; Modification.  This Agreement contains the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified except as provided herein or in a
written document signed by each of the parties hereto and may be rescinded only
by a written agreement signed by both parties.


Remainder of Page Intentionally Left Blank; Signature Page Follows

--------------------------------------------------------------------------------

 
 
 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.
Grant
Date:                                                                                    
 September 30, 2013  


Total Options
Granted:                                                                                                                                          
   29,547
(Maximum Vesting Eligible Performance Options)
Exercise Price Per
Share:                                                                                                                                  $7.17


Severance Benefits Agreement:  Severance Benefits Agreement dated as of
September 30, 2013, by and between the Company and Optionee.


"Company"
 
Autobytel Inc., a Delaware corporation
 
 
 
 
By:
   /s/ Glenn E. Fuller
 
 
Glenn E. Fuller, Executive Vice President, Chief Legal and Administrative
Officer and Secretary









"Optionee"                                                                                                                            /s/
Bret  Dunlap  
Bret Dunlap

--------------------------------------------------------------------------------

 
 



Exhibit A
Option Vesting Schedule


The Options granted under this Agreement shall be subject to two vesting
requirements and conditions:  (i) percentage achievement (based on the
Performance Goals Achievement Scale) of the Mobile Business Revenue Goal and
Mobile Business Gross Profit Goal, as determined below ("Mobile Business
Performance Goals Component"); and (ii) time vesting based on the time vesting
schedule ("Time Vesting Schedule") set forth below ("Time Vesting Component").
 For Options to vest and become exercisable, the number of Options eligible to
vest under the Time Vesting Component must first be determined under the Mobile
Business Performance Goals Component in accordance with the formulas set forth
below ("Vesting Eligible Performance Options").  The aggregate number of Vesting
Eligible Performance Options is determined based upon achievement of Mobile
Business Performance Goals.  Once the aggregate number of Vesting Eligible
Performance Options is determined, the Vesting Eligible Performance Options are
then subject to vesting under the Time Vesting Component in accordance with the
Time Vesting Schedule.  Options that are not determined to be Vesting Eligible
Performance Options shall not vest and shall be cancelled as soon as the number
of Vesting Eligible Performance Options is determined by the Committee. The
Vesting Eligible Performance Options Determination Date is the date that the
Mobile Business Revenues and Mobile Business Gross Profit is determined for the
Mobile Business Measurement Period in accordance with the procedures set forth
in the Asset Purchase Agreement.


The number of Vesting Eligible Performance Options (which may not exceed the
Maximum Number of Vesting Eligible Performance Options) is determined in
accordance with the following formula:


[Combined Mobile Business Performance Goals Vesting Eligible Percentage] x
[Maximum Number of Vesting Eligible Performance Options]


The following definitions apply to this Vesting Schedule:


Asset Purchase Agreement means that certain Asset Purchase Agreement dated as of
September 30, 2013 by and among the Company, Advanced Mobile, LLC and Advanced
Mobile Worldwide Solutions, Inc.


Combined Mobile Business Performance Goals Vesting Eligible Percentage means the
percentage resulting from the following calculation:


[Mobile Business Gross Profit Goal Vesting Eligible Percentage x Mobile Business
Gross Profit Goal Allocation Percentage] + [Mobile Business Revenue Goal Vesting
Eligible Percentage x Mobile Business Revenue Goal Allocation Percentage]


GAAP means generally accepted accounting principles.


Maximum Number of Vesting Eligible Performance Options means the maximum number
of Options that can be determined to be Vesting Eligible Performance Options.
 The Maximum Number of Vesting Eligible Performance Options is set forth on the
signature page to this Agreement.

--------------------------------------------------------------------------------

 
 



Mobile Business means the Company's business operations located in King of
Prussia, Pennsylvania that provides mobile marketing solutions for the
automotive industry, media publishers, and homebuilders and that was acquired by
the Company pursuant to the Asset Purchase Agreement.


Mobile Business Goals Achievement Scale means Schedule A-1 attached hereto and
incorporated herein by reference.


Mobile Business Gross Profit means the Mobile Business' gross profit for the
Mobile Business Performance Measurement Period as determined in accordance with
GAAP.


Mobile Business Gross Profit Goal means the target goal set for the Mobile
Business' Gross Profit for the Mobile Business Performance Measurement Period.
 The Mobile Business Gross Profit Goal for the Mobile Business Performance
Measurement Period is *
Dollars ($       *        .00).


Mobile Business Gross Profit Goal Allocation Percentage means the percentage
allocated to the Mobile Business Gross Profit Goal.  The Mobile Business Gross
Profit Goal Allocation Percentage is fifty percent (50%).


Mobile Business Gross Profit Goal Vesting Eligible Percentage means the
percentage obtained from the column entitled "Vesting Eligible Percentage" in
the Mobile Business Goals Achievement Scale applicable to the Mobile Business
Gross Profit achieved for the Mobile Business Performance Measurement Period.


Mobile Business Gross Profit Percentage Achieved means the percentage of the
Mobile Business' Gross Profit Goal achieved calculated by dividing the Mobile
Business Gross Profit achieved for the Mobile Business Performance Measurement
Period by the Mobile Business Gross Profit Goal.


Mobile Business Performance Measurement Period means the twelve calendar month
period commencing January 1, 2015 and ending December 31, 2015.


Mobile Business Revenues means the Mobile Business' total net revenues for the
Mobile Business Performance Measurement Period as determined in accordance with
GAAP.


Mobile Business Revenue Goal means the target goal set for the Mobile Business
Revenues for the Mobile Business Performance Measurement Period.  The Mobile
Business Revenue Goal is                   *                       Dollars ($  
     *        .00)..


Mobile Business Revenue Goal Allocation Percentage means the percentage
allocated to the Mobile Business Revenue Goal.  The Mobile Business Revenue Goal
Allocation Percentage is fifty percent (50%).





* Per Contingent Payments Component Schedule to Asset Purchase Agreement for
Mobile Business Performance Measurement Period.




--------------------------------------------------------------------------------

 
 



Mobile Business Revenue Goal Vesting Eligible Percentage means the percentage
obtained from the column entitled "Vesting Eligible Percentage" in the Mobile
Business Goals Achievement Scale applicable to the Mobile Business Revenue
achieved for the Performance Measurement Period.


Mobile Business Revenue Goal Percentage Achieved means the percentage of the
Mobile Business' Revenue Goal achieved for the Mobile Business Performance
Measurement Period calculated by dividing the Mobile Business Revenues achieved
for the Mobile Business Performance Measurement Period by the Mobile Business
Revenue Goal.


Time Vesting Schedule means the following vesting schedule for Vesting Eligible
Performance Options:  (1) thirty-three and one-third percent (33 1/3%) of the
Vesting Eligible Performance Options shall vest and become exercisable effective
as of the Vesting Eligible Performance Options Determination Date; and (2) one
thirty-sixth (1/36th) the Vesting Eligible Performance Options shall vest and
become exercisable on each successive monthly anniversary of the Vesting
Eligible Performance Options thereafter for the following twenty-four (24)
months ending on the third anniversary of the Vesting Eligible Performance
Options Determination Date.

--------------------------------------------------------------------------------

 
 



Schedule A-1
Mobile Business Goals Achievement Scale






Revenue
 
Gross Profit
% of Mobile Business Revenue Goal Achieved
 
Vesting Eligible Percentage
 
% of Mobile Business Goals Gross Profit Goal Achieved
 
Vesting Eligible Percentage
80% to  100%
 
Linear*
 
80% to  100%
Linear**
70% to 79.9%
 
50%
 
70% to 79.9%
50%
60% to 69.9%
 
25%
 
60% to 69.9%
25%
< 60%
 
10%
 
< 60%
10%








* (e.g., 85% achievement = 85% Mobile Business Revenue Goal Vesting Eligible
Percentage; 92% achievement = 92% Mobile Business Revenue Goal Vesting Eligible
Percentage)

** (e.g., 85% achievement = 85% Mobile Business Gross Profit Goal Vesting
Eligible Percentage; 92% achievement = 92% Mobile Business Gross Profit Goal
Vesting Eligible Percentage)

 
 


